The issuance of the writ of prohibition was opposed by defendants on the grounds, among others,
                                   "II
"A district court does not exceed its jurisdiction in foreclosure of a materialmen's lien against property on which there exists a homestead. Section 54-1005, I. C. A.; Section54-1101, I. C. A."
                                  "III
"A writ of prohibition will not issue to arrest the proceedings of a court when they are not without or in excess of its jurisdiction, and where a plain, speedy, and adequate remedy in the ordinary course of the law exists. * * *"
The foregoing opinion is based on the latter rule, and seems to me to invite an appeal from the order granting the writ of assistance. I would prefer that our decision be based on the rule first above stated because sec. 54-1005 disposes of the entire controversy. It provides:
"The homestead is subject to execution or forced sale in satisfaction of judgments obtained:
"2. On debts secured by * * * materialmen's * * * liens upon the premises."
Justice Holden authorizes me to say he concurs in this view. *Page 631